DISMISS; Opinion Filed March 26, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00466-CV

                          IN THE INTEREST OF J.W.C., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-08-21693-Z

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis
                                Opinion by Chief Justice Wright
       After reinstating this appeal on August 28, 2012, we granted appellant’s request for an

extension of time to file his brief and for a copy of the reporter’s and clerk’s record. On

December 17, 2012, appellant filed a document entitled “Appellant’s Initial Brief for Appeal to

Terminate Parent-Child Relationship” which did not comply with the requirements of Rule 38.1

of the Texas Rules of Appellate Procedure. By letter dated February 22, 2013, we informed

appellant of the specific deficiencies of the brief, and instructed him to file an amended brief

within 20 days of the date of the letter. We cautioned appellant that failure to file an amended

brief that complied with the Texas Rules of Appellate Procedure could result in dismissal of his

appeal without further notice. See TEX. R. APP. P. 42.3(c).

       Instead of filing a brief that satisfied the requirements of Rule 38.1, appellant filed a

fourth “Request for Documents” on March 18, 2013, reasserting a motion that this Court has

considered and ruled upon in its previous Orders dated October 3, 2012, and November 20,
2012. Accordingly, we deny appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.3(c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

120466F.P05




                                          –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF J.W.C., A CHILD,               On Appeal from the 256th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00466-CV                                Trial Court Cause No. DF-08-21693-Z.
                                                  Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of the appeal.


Judgment entered March 26, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–